Order, Supreme Court, Bronx County (Raymond L. Bruce, J.), *495entered October 6, 2005, which sustained petitioner’s amended petition for writ of habeas corpus and restored him to parole status, unanimously reversed, on the law, without costs, the writ denied and the petition dismissed. Petitioner is directed to surrender himself to respondent Warden.
Because petitioner’s preliminary parole revocation hearing was scheduled to be held within 15 days of the warrant’s execution, and was only adjourned to accommodate petitioner’s religious and medical needs, there was no violation of the time limitation imposed by Executive Law § 259-i (3) (c) (iv) (see Matter of Emmick v Enders, 107 AD2d 1066, 1067 [1985], appeal dismissed 65 NY2d 1050 [1985]). Concur — Tom, J.P., Mazzarelli, Friedman, Buckley and McGuire, JJ.